                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA



     ELIZABETH SINES ET AL.                                         :        Case No. 3:17-CV-72

                       Plaintiff                                    :        Judge MOON
                                                                             Mag. Judge HOPPE

                                                                    :
              -v-

     JASON KESSLER ET AL.                                           :

                                                                    :
                       Defendants

     _______________________________________________________

                    ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
     _______________________________________________________



              Defendants Jason Kessler, Nathan Damigo, Matthew Parrott, Identity Evropa

     (“IE”), and Traditionalist Worker Party (“TWP”), (“Answering Defendants”) state their

     Answer to Plaintiff’s Second Amended Complaint as follows:



            1. Denied. 1




     1
      In this Answer, where a particular Answering Defendant makes an admission or denial it is admitted or
     denied by all based solely on the knowledge of that particular answering defendant and to the limits of said
     defendant’s knowledge. The phrase “or ratifying” is included in each factual denial as if fully typed in. It
     was occasionally omitted in earlier versions of this pleading and the omission has not been corrected.


                                      1
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 1 of 82 Pageid#: 6835
          2. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          3. Answering Defendants deny the allegations in the first sentence of this

             paragraph; are without knowledge or information sufficient to form a belief as

             to the truth of the allegations in the second sentence of this paragraph, and on

             that basis, deny those allegations except that it is denied any Answering

             Defendant is a “Klansmen”; are without knowledge or information sufficient

             to form a belief as to the truth of the allegations in the third and fourth

             sentences of this paragraph, and on that basis, deny those allegations; admit

             that Parrott brought shields and flagpoles, that Identity Evropa brought signs

             and/or flagpoles, deny any other allegation in the fifth sentence of this

             paragraph; are without knowledge or information sufficient to form a belief as

             to the truth of the allegations in the sixth sentence of this paragraph, and on

             that basis, deny those allegations, except that Kessler admits that persons

             chanted the listed phrases or something similar on August 11, 2017; and deny

             the remaining allegations in this paragraph.

          4. Answering Defendants deny the allegations in this paragraph, admit the listed

             quotes in the remainder of the paragraph are accurate or that something similar

             was posted to the internet, but deny the remaining allegations in this paragraph.

          5. Denied.

          6. Denied as factually inaccurate and denied for want of sufficient knowledge as

             to the alleged quote of a politician.




                                      2
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 2 of 82 Pageid#: 6836
          7. This paragraph does not a response from Answering Defendants.

          8. Admitted.

          9. Admitted.

          10. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          11. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          12. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          13. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          14. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          15. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.




                                      3
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 3 of 82 Pageid#: 6837
          16. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          17. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          18. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          19. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          20. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except Jason Kessler denies he is a white

             nationalist, denies he is a member of the proud Boys but asserts he attempted to

             join Proud Boys in 2017, admits he uses or has used the internet handles listed,

             was an organizer for Unite the Right, founded Unity and Security for America,

             contributed to VDare and Daily Caller, was featured on a promotional poster,

             got in a fight with a man in January 2017 and subsequently pled guilty to a

             misdemeanor charge resulting therefrom, and was charged with perjury, and

             has collected petition signatures as alleged.




                                      4
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 4 of 82 Pageid#: 6838
          21. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          22. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except Answering Defendants admit Christopher

             Cantwell hosts “Radical Agenda”.

          23. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except that they admit Mr. Fields has been

             convicted of murdering Heather Heyer..

          24. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          25. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they admit Anglin is the publisher of the

             Daily Stormer and that said publication posted the poster alleged or something

             similar.

          26. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they admit the fundraising post alleged or

             something similar was posted.




                                      5
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 5 of 82 Pageid#: 6839
          27. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they admit Robert Ray is connected with

             the Daily Stormer and was present in Charlottesville at relevant times.

          28. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except Nathan Damigo admits he was resident of

             California, was a member of Identity Evropa, punched the woman called

             “Moldylocks” in April 2017 in Berkeley and made the statement attributed to

             him or something similar. Answering Defendants are without knowledge or

             information sufficient to form a belief as to the truth of the allegations about

             what Richard Spencer did or didn’t say, and on that basis, deny those

             allegations.

          29. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they admit Mosley was a planner of Unite

             the Right and was a member and officer of defendant Identity Evropa at

             relevant times.

          30. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except Identity Evropa admits the general

             description given of it in this paragraph is passably accurate with the exception

             of the allegation and implication of any supremacism.




                                      6
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 6 of 82 Pageid#: 6840
          31. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations deny except Parrott and TWP admit Heimbach

             was a leader of TWP and Traditionalist Youth Network, was familiar with Jeff

             Schoep and Nationalist Front, made the Hitler statement or something similar,

             and led TWP on August 12.

          32. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except that Matthew Parrott admits the paragraph

             is passably accurate as to his title within TWP and as to his internet posting(s)

             regarding August 12, 2017.

          33. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations, except Parrott and TWP admit they are a political

             entity registered with the FEC, admit TWP was founded by Heimbach and

             Parrott, admits the quoted language is reasonably accurate, and denies as

             factually inaccurate the allegation that violence engaged in was wrongful or

             unlawful in the last sentence of this paragraph.

          34. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.




                                      7
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 7 of 82 Pageid#: 6841
          35. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          36. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they deny as factually inaccurate the

             implicit allegation of unlawful violence.

          37. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          38. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          39. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations, except that Parrott and TWP deny the allegation

             that Nationalist Front was “led by” the listed individuals, admit Nationalist

             Front was supposed to be a way for disparate pro-white groups to cooperate on

             individual projects should they choose to do so, and deny as factually

             inaccurate allegations of wrongful violence or intimidation.

          40. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that




                                      8
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 8 of 82 Pageid#: 6842
             basis, deny those allegations except they admit they are aware of the

             participation of Mr. Invictus in the rally.

          41. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          42. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations.

          43. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except they deny as factually inaccurate

             allegations of conspiracy or wrongful violence.

          44. Denied.

          45. Denied except that Answering Defendants are aware of the “summer of hate”

             meme on Daily Stormer.

          46. Answering defendants deny the allegations in this paragraph except they admit

             the Lee statue issue was relevant to the decision to rally in Charlottesville.

          47. Answering defendants deny the allegations in this paragraph except they admit

             the Lee statue issue was relevant to the decision to rally in Charlottesville.

          48. Answering Defendants are without knowledge or information sufficient to

             form a belief as to the truth of the allegations in this paragraph, and on that

             basis, deny those allegations except that Jason Kessler denies as factually

             inaccurate the allegations of intimidation in this paragraph.




                                      9
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 9 of 82 Pageid#: 6843
           49. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler, Nathan Damigo,

              Identity Evropa, and TWP admit the description of signs carried and chants

              verbally made, as distinct from what WW2 era Nazi government policy or

              philosophy was, is substantially accurate.

           50. Denied as factually inaccurate except that Jason Kessler admits the statements

              attributed to him in quotes are substantially accurate.

           51. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Damigo and Kessler admit that they

              are aware the quoted statement was made if not by Spencer than by a different

              speaker at a luncheon type event.

           52. Answering Defendants deny as factually inaccurate the allegations in this

              paragraph except they admit they are aware that the Daily Stormer published

              the language indicated.

           53. Answering Defendants deny as factually inaccurate the allegations in this

              paragraph except they admit they are aware that the May event has been

              referred to as indicated.

           54. Answering Defendants deny as factually inaccurate the allegations in this

              paragraph except they admit Jason Kessler applied for a permit and that lawful

              event planning began prior to August 2017.




                                      10
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 10 of 82 Pageid#: 6844
           55. Answering Defendants deny as factually inaccurate the allegations in this

              paragraph except Jason Kessler admits the “Proud Boys” were invited and the

              statements in quotes are substantially accurate.

           56. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler admits he witnessed the

              July 2017 event and it’s description in this paragraph is substantially accurate.

           57. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           58. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler admits the allegations in

              this paragraph.

           59. Answering Defendants deny all allegations in this paragraph as factually

              inaccurate.

           60. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, except that Kessler admits the explicit content of

              his permit application is accurate as far as stated in this paragraph and all

              Answering Defendants deny all allegations in paragraph as to their own

              activities and intentions.




                                      11
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 11 of 82 Pageid#: 6845
           61. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           62. Answering Defendants deny all allegations in this paragraph as factually

              inaccurate.

           63. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except Damigo and IE believe McLaren did meet

              with Spencer but assert they are unaware of the agenda or occurrences at this

              meeting.

           64. Denied as factually inaccurate.

           65. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler denies the allegations in

              this paragraph as factually inaccurate.

           66. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that TWP denies the allegations in this

              paragraph as factually inaccurate.

           67. Answering Defendants deny as factually inaccurate the allegation in this

              paragraph that they used the internet to conspire to commit any wrongful or

              unlawful acts but admit it was used for lawful event planning.




                                      12
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 12 of 82 Pageid#: 6846
           68. Answering Defendants deny all allegations in this paragraph as factually

              inaccurate.

           69. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Answering Defendants deny all

              allegations in this paragraph as factually inaccurate. Damigo and Identity

              Evropa deny as factually inaccurate the allegation allegedly attributed to

              defendant Spencer.

           70. Answering Defendants state that the Discord site and how it works speaks for

              itself.

           71. Answering Defendants admit a Charlottesville server was set up on Discord,

              deny as factually inaccurate the remainder of the allegations in this paragraph

              as to their own activities and deny due to lack of knowledge or sufficient

              information as to others, but admit that some lawful event planning did occur

              on the Discord.

           72. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler admits he was a

              moderator on a relevant Discord channel and that it was invite only and he

              could view and delete posts in this channel.

           73. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      13
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 13 of 82 Pageid#: 6847
              basis, deny those allegations except that all Answering Defendants deny any

              allegations of a conspiracy.

           74. Answering Defendants deny as factually inaccurate the allegations in this

              paragraph that any unlawful conspiring or activity was perpetrated by them on

              the Discord but Answering Defendants admit lawful event planning occurred

              on the Discord. Kessler, Damigo, and IE admit that Mosley posted the

              documents listed.

           75. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that they admit, to the best of their ability

              at this time, there was more than one channel dedicated to lawful planning of

              the Rally on Discord and, generally speaking, there were certain leadership

              channels as alleged though not necessarily titled as alleged.

           76. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Answering Defendants admit that

              there were private channels on Discord for Rally planning as to specific

              groups.

           77. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that Jason Kessler admits the indicated

              persons all participated in or were referenced on Discord and Kessler further




                                      14
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 14 of 82 Pageid#: 6848
              admits a transportation discussion, as distinct from an actual plan, was engaged

              in with the poster known as Tyrone.

           78. Denied as factually inaccurate except that Jason Kessler admits lawful

              promotional material was shared on Discord.

           79. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that all Answering Defendants deny any

              allegations of a conspiracy and Jason Kessler admits the listed hashtags were

              used on Twitter.

           80. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that all Answering Defendants deny any

              allegations of a conspiracy.

           81. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis deny those allegations except that they are aware that the listed group had

              a Discord server.

           82. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts, except that all Answering

              Defendants deny any allegations of a conspiracy .




                                      15
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 15 of 82 Pageid#: 6849
           83. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that all Answering Defendants deny any

              allegations of a conspiracy .

           84. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations except that all Answering Defendants deny any

              allegations of a conspiracy and admit they are aware of the Charlottesville

              statement but aver that the statement speaks for itself.

           85. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts , and aver that the Daily Stormer

              speaks for itself.

           86. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts, and aver that altright.com speaks

              for itself.

           87. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts as. to themselves.




                                      16
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 16 of 82 Pageid#: 6850
           88. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts.

           89. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts , but TWP admits it created or

              distributed the referenced poster and avers that the poster speaks for itself.

           90. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts.

           91. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts, and aver that the Daily Stormer

              and altright.com speak for themselves and not for defendant Identity Evropa.

           92. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts.




                                      17
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 17 of 82 Pageid#: 6851
           93. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts.

           94. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts, and aver the poster speaks for

              itself including as to the identity of its creator and uploader.

           95. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts as to themselves, and aver publicly

              released Discord logs speak for themselves.

           96. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate allegations of

              conspiracy or the planning of unlawful acts,

           97. Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of, or acquiescence in, unlawful acts in this

              paragraph.

           98. Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      18
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 18 of 82 Pageid#: 6852
              basis, deny those allegations, and deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph.

           99. Answering Defendants admit this document exists and was circulated, deny as

              factually inaccurate the allegations of conspiracy or the planning of unlawful

              acts in this paragraph, and aver that the document speaks for itself.

           100.   Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that the

              referenced document speaks for itself.

           101.   Denied as factually inaccurate as to the Answering Defendants.

           102.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph , and aver that

              any such posting speaks for itself.

           103.   Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that the

              postings speak for themselves.

           104.   Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that the

              postings speak for themselves.

           105.   Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that the

              postings speak for themselves.




                                      19
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 19 of 82 Pageid#: 6853
           106.   Answering Defendants deny as factually inaccurate the allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that the

              postings speak for themselves.

           107.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              the postings speaks for themselves.

           108.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such postings speaks for themselves.

           109.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.

           110.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.




                                      20
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 20 of 82 Pageid#: 6854
           111.    Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself but Jason Kessler admits he posted the

              indicated language or something similar but avers in was in the context of a

              self-defense centered discussion..

           112.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.

           113.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself,

           114.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.




                                      21
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 21 of 82 Pageid#: 6855
           115.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.

           116.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.

           117.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting on Daily Stormer speaks for itself.

           118.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph.

           119.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      22
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 22 of 82 Pageid#: 6856
              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              any such posting speaks for itself.

           120.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting speaks for itself.

           121.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting speaks for itself, but Jason Kessler admits to posting the

              referenced language or something similar.

           122.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver the

              referenced poster speaks for itself.

           123.   Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning of unlawful acts in this paragraph and aver that any

              such internet posting speaks for itself.

           124.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      23
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 23 of 82 Pageid#: 6857
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting speaks for itself.

           125.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph and aver that

              the Daily Stormer speaks for itself.

           126.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting or recorded communication speaks for itself.

           127.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting speaks for itself.

           128.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such posting or podcast speaks for itself.




                                      24
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 24 of 82 Pageid#: 6858
           129.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, and aver that any such posting speaks for itself, but Jason Kessler

              admits he discussed a possible parking and shuttle plan with Tyrone but denies

              that plan was actually used.

           130.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy the planning, intending, or committing of unlawful acts in this

              paragraph.

           131.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning of unlawful acts in this paragraph, and aver that

              any such permits speak for themselves.

           132.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      25
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 25 of 82 Pageid#: 6859
           133.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           134.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such posting speaks for itself. Jason Kessler

              specifically denies the allegations regarding his intent in this paragraph.

           135.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such posting speaks for itself.

           136.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such voice chat speaks for itself.

           137.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      26
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 26 of 82 Pageid#: 6860
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts and

              aver that the claim based on this paragraph has been dismissed.

           138.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts and

              aver that the claim based on this paragraph has been dismissed.

           139.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such store signs speak for themselves.

           140.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such posting or store signs speak for themselves.

           141.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such letters speak for themselves.




                                      27
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 27 of 82 Pageid#: 6861
           142.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, but Jason Kessler, admits he participated in planning and did attend

              said torchlight march.

           143.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph but Jason Kessler admits the march was not publicized generally but

              specifically denies proper government authority was not told about and fully

              briefed on said march. It is further admitted Jason Kessler’s rally permit was

              for August 12.

           144.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, but Jason Kessler admits there was lawful coordination on Discord

              and avers the Discord speaks for itself.

           145.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      28
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 28 of 82 Pageid#: 6862
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver the Daily Stormer speaks for itself.

           146.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, aver that Discord call recordings speak for themselves, but Jason

              Kessler admits he made the statements indicated or something similar.

           147.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, but Jason Kessler admits the instruction indicated is substantially

              accurate.

           148.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, and aver that Discord postings speak for themselves.

           149.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      29
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 29 of 82 Pageid#: 6863
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, and aver that Discord or internet posts speak for themselves.

           150.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and state the Vice documentary speaks for itself.

           151.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver the Discord posts speak for themselves.

           152.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           153.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           154.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.




                                      30
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 30 of 82 Pageid#: 6864
           155.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           156.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, and Jason Kessler denies he issued any unlawful orders to anybody

              on August 11 during the torchlight march but admits he heard chanting and

              barking which was impressively noisy.

           157.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler specifically denies they took a circuitous route to

              threaten, intimidate, or harass bystanders.

           158.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler denies issuing any unlawful instructions at any time

              that evening and further denies carrying a radio or wearing an earpiece.




                                      31
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 31 of 82 Pageid#: 6865
           159.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           160.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           161.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph except that Jason Kessler admits he heard barking.

           162.   Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           163.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this




                                      32
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 32 of 82 Pageid#: 6866
              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           164.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself but admit that Richard Spencer

              appears in said video.

           165.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself and that Discord or twitter posts

              speak for themselves.

           166.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.




                                      33
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 33 of 82 Pageid#: 6867
           167.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           168.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           169.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           170.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this




                                      34
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 34 of 82 Pageid#: 6868
              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           171.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video and

              pictures of this portion of the march and they speak for themselves. Answering

              defendants further aver that any violence was started by the alleged victims not

              by the marchers and any Answering Defendant actions were lawful.

           172.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           173.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.




                                      35
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 35 of 82 Pageid#: 6869
           174.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself but admit that Richard Spencer

              appears in the video.

           175.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march and it speaks for itself.

           176.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and aver that any such video speaks for itself.

           177.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           178.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      36
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 36 of 82 Pageid#: 6870
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           179.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           180.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           181.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           182.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, and aver that the internet post speaks for itself.

           183.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      37
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 37 of 82 Pageid#: 6871
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that internet posts speak for

              themselves.

           184.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that internet posts speak for

              themselves.

           185.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that internet posts speak for

              themselves.

           186.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph except that it is admitted Unite the Right occurred on August 12,

              2017.




                                      38
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 38 of 82 Pageid#: 6872
           187.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              event and that it speaks for itself and that statements on the internet or video

              speak for themselves. Jason Kessler admits he made the statement attributed to

              him or something similar.

           188.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that internet or video posts speak for

              themselves.

           189.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that Discord posts speak for

              themselves. Jason Kessler specifically denies as factually inaccurate the

              allegation in the last sentence of this paragraph.

           190.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      39
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 39 of 82 Pageid#: 6873
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that Discord chats speak for

              themselves.

           191.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver that Discord logs speak for themselves.

           192.   Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           193.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts, or of

              failure to follow instructions from or agreement with law enforcement in this

              paragraph, and Jason Kessler, Matt Parrott, and TWP deny there was any

              intentional failure to follow a plan by the Charlottesville Police or other

              government agencies for safety of marchers.

           194.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      40
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 40 of 82 Pageid#: 6874
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is video of this rally and said

              video speaks for itself.

           195.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Parrott and TWP admit they marched with other groups which

              likely included at least some of the entities alleged.

           196.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           197.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph except that it is admitted that persons known to Answering

              Defendants as League of the South members were present on August 12.

           198.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      41
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 41 of 82 Pageid#: 6875
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           199.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. TWP admits the description of it’s members and activities in this

              paragraph is substantially accurate.

           200.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants aver there is publicly available video of this

              portion of the march that contains the quoted language but further aver that

              none of them expressed said language and that context given in Plaintiffs

              complaint is entirely inaccurate based on the video.

           201.   This paragraph was dismissed and does not require a response. Answering

              Defendants are without knowledge or information sufficient to form a belief as

              to the truth of the allegations in this paragraph, and on that basis, deny those

              allegations, and deny as factually inaccurate any allegations of conspiracy or

              the planning, intending, or committing of unlawful acts in this paragraph.

           202.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      42
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 42 of 82 Pageid#: 6876
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           203.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           204.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations.

           205.   Answering Defendants deny that they knowingly worked in concert with

              persons carrying firearms but admit that such were present. Answering

              Defendants admit Plaintiff Wispelwey was present and locking arms with his

              cohorts. Other than as admitted in this paragraph Answering Defendants are

              without knowledge or information sufficient to form a belief as to the truth of

              the allegations in this paragraph, and on that basis, deny those allegations, and

              deny as factually inaccurate any allegations of conspiracy or the planning,

              intending, or committing of unlawful acts in this paragraph.

           206.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      43
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 43 of 82 Pageid#: 6877
           207.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. TWP admits that Wispelwey and the others were moved out of the

              way but deny “pushed to the ground” or “knocked into a bush” and aver that

              this occurred only after a Charlottesville police officer told co-defendant

              Michael Hill that the police could not do anything about Wispelwey and others

              blocking the road and so the marchers would have to walk through them.

              Further, it is denied that any Answering Defendant made the statement to

              Wispelwey or heard it made.

           208.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants further aver that this allegation is not even

              consistent with statements made by Wispelwey to media.

           209.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      44
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 44 of 82 Pageid#: 6878
           210.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Further, it is specifically denied that any Answering defendant spit

              on or caused to be spit on Plaintiff Romero.

           211.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph, except Matt Parrott admits he made the statements and published

              the articles attributed to him. TWP and Parrott admit they helped to form a

              “shield wall”.

           212.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           213.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this




                                      45
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 45 of 82 Pageid#: 6879
              paragraph except that Matt Parrott admits he made the statement attributed to

              him or something similar.

           214.   Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           215.   Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           216.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           217.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           218.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      46
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 46 of 82 Pageid#: 6880
           219.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           220.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts or of

              “common tactics” in this paragraph.

           221.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           222.   Admitted.

           223.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, except it is admitted that state of emergency was

              announced by police officers around 11:28 a.m.

           224.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      47
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 47 of 82 Pageid#: 6881
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           225.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph except it is admitted Jason Kessler directed people to go to McIntire

              Park and some persons loaded into vans.

           226.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           227.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph and further deny the statements alleged are admissions of any

              unlawful conduct except Mr. Parrott admits he did not leave the park

              immediately upon being told to do so and was therefore arrested.

           228.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      48
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 48 of 82 Pageid#: 6882
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           229.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           230.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           231.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           232.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      49
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 49 of 82 Pageid#: 6883
           233.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           234.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           235.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           236.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler admits the attached picture is accurate.

           237.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      50
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 50 of 82 Pageid#: 6884
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler admits the attached picture is accurate.

           238.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           239.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           240.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler admits the indicated post is accurate.

           241.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering defendants admit they are aware Fields has been

              convicted of murder for actions taken in Charlottesville on August 12, 2017.




                                      51
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 51 of 82 Pageid#: 6885
           242.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           243.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           244.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           245.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           246.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      52
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 52 of 82 Pageid#: 6886
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           247.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Answering Defendants admit they are aware James Fields has been

              convicted of murdering Heather Heyer.

           248.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           249.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           250.   This paragraph does not require a response.

           251.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      53
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 53 of 82 Pageid#: 6887
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           252.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           253.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           254.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           255.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.




                                      54
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 54 of 82 Pageid#: 6888
           256.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           257.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           258.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           259.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           260.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      55
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 55 of 82 Pageid#: 6889
              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph. Jason Kessler admits retweeting the Richard Spencer tweet.

           261.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           262.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph.

           263.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, or committing of unlawful acts in this

              paragraph or it’s footnote.

           264.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      56
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 56 of 82 Pageid#: 6890
           265.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           266.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           267.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler admits he made tweet in question and later

              withdrew it with the alleged explanation or one substantially similar.

           268.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Matt Parrott admits Heimbach made the statements

              alleged or something similar.




                                      57
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 57 of 82 Pageid#: 6891
           269.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           270.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           271.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           272.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           273.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      58
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 58 of 82 Pageid#: 6892
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           274.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           275.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           276.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           277.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      59
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 59 of 82 Pageid#: 6893
           278.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. It is admitted that Heather Heyer, Lt. H. Jay Cullen, and

              Trooper Pilot Berke M.M. Yates died on August 12.

           279.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           280.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           281.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           282.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      60
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 60 of 82 Pageid#: 6894
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           283.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           284.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           285.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           286.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      61
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 61 of 82 Pageid#: 6895
           287.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           288.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           289.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           290.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           291.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      62
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 62 of 82 Pageid#: 6896
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           292.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           293.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           294.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           295.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      63
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 63 of 82 Pageid#: 6897
           296.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           297.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           298.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           299.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           300.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      64
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 64 of 82 Pageid#: 6898
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler admits making the indicated comment.

           301.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           302.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           303.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           304.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      65
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 65 of 82 Pageid#: 6899
           305.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           306.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler admits applying for a permit.

           307.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Answering Defendants admit they attempted to raise

              funds for legal defense in a similar manner to that used to defray event

              expenses for a short time.

           308.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      66
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 66 of 82 Pageid#: 6900
           309.    Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           310.    Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, committing or ratifying of unlawful acts

              in this paragraph. Defendants Damigo and IE admit they tried to raise legal

              defense funds substantially as alleged.

           311.    Answering Defendants deny as factually inaccurate any allegations of

              conspiracy or the planning, intending, committing or ratifying of unlawful acts

              in this paragraph except they admit the Robert E. Lee statue issue was relevant

              to the decision to rally in Charlottesville.

           312.    Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           313.    Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.




                                      67
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 67 of 82 Pageid#: 6901
           314.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           315.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           316.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           317.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           318.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      68
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 68 of 82 Pageid#: 6902
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           319.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           320.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           321.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Kessler, IE, and TWP specifically deny they were on

              Discord or knowingly had any members on Discord engaged in any unlawful

              conduct.

           322.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      69
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 69 of 82 Pageid#: 6903
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           323.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler denies the allegations in this paragraph as

              factually inaccurate.

           324.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph..

           325.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Kessler admits he made some effort to raise funds and

              arrange transportation but denies all other allegations in this paragraph.

           326.   Admitted.

           327.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      70
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 70 of 82 Pageid#: 6904
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler denies all allegations in this paragraph as

              factually inaccurate.

           328.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Jason Kessler denies all allegations in this paragraph as

              factually inaccurate except he admits he participated in the torch march.

           329.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Answering Defendants admit they are aware Mr.

              Cantwell was convicted of misdemeanor offenses relating to facts alleged in

              this paragraph.

           330.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           331.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      71
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 71 of 82 Pageid#: 6905
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           332.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph. Answering Defendants are without knowledge or

              information sufficient to form a belief as to the truth of the allegations in this

              paragraph, and on that basis, deny those allegations, and deny as factually

              inaccurate any allegations of conspiracy or the planning, intending, committing

              or ratifying of unlawful acts in this paragraph.

           333.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           334.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph but they admit they are aware James Fields was




                                      72
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 72 of 82 Pageid#: 6906
              convicted of murder based on his conduct in Charlottesville on August 12,

              2017.

           335.   Answering Defendants incorporate herein all previous admissions and

              denials.

           336.   Answering Defendants deny they are liable to plaintiffs or any one of

              them.

           337.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           338.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           339.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           340.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      73
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 73 of 82 Pageid#: 6907
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           341.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           342.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           343.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

           344.   Answering Defendants incorporate herein all previous admissions and

              denials.

           345.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that




                                      74
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 74 of 82 Pageid#: 6908
              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           346.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           347.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           348.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           349.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful




                                      75
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 75 of 82 Pageid#: 6909
              acts in this paragraph, and further deny they are liable to the plaintiffs or any

              one of them.

           350.   Answering Defendants incorporate herein all previous admissions and

              denials.

           351.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and all it’s subparts.

           352.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           353.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

           354.   Answering Defendants incorporate herein all previous admissions and

              denials.




                                      76
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 76 of 82 Pageid#: 6910
           355.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           356.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           357.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           358.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           359.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      77
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 77 of 82 Pageid#: 6911
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           360.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           361.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

           362.   Answering Defendants incorporate herein all previous admissions and

              denials.

           363.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           364.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations




                                      78
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 78 of 82 Pageid#: 6912
              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           365.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

           366.   Answering Defendants incorporate herein all previous admissions and

              denials.

           367.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

           368.   Answering Defendants incorporate herein all previous admissions and

              denials.

           369.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful




                                      79
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 79 of 82 Pageid#: 6913
              acts in this paragraph, and further deny they are liable to the plaintiffs or any

              one of them.

           370.   Answering Defendants incorporate herein all previous admissions and

              denials.

           371.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph.

           372.   Answering Defendants are without knowledge or information sufficient to

              form a belief as to the truth of the allegations in this paragraph, and on that

              basis, deny those allegations, and deny as factually inaccurate any allegations

              of conspiracy or the planning, intending, committing or ratifying of unlawful

              acts in this paragraph and further deny they are liable to the plaintiffs or any

              one of them.

                                  AFFIRMATIVE DEFENSES

           373.   Assumption of the Risk: in that Plaintiffs assumed and unreasonably

              disregarded the risk their actions would result in their own personal injury;

           374.   Contributory Negligence: in that Plaintiffs actions were partly or wholly

              the cause of their claimed injuries;

           375.   Duress: In that Defendants claimed actions were taken in self defense

              while defendants were being unlawfully assaulted or otherwise mistreated.




                                      80
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 80 of 82 Pageid#: 6914
           376.     Illegality: In that Plaintiffs actions were unlawful and Plaintiffs

               misconduct is itself the proximate cause of their injuries;

           377.     Anything not specifically and explicitly admitted as true in this answer is

                    denied.

           378.     Defendants give notice that they are reserving the right to assert additional
               defenses as such become known to them.


         WHEREFORE, having fully answered the Plaintiffs Amended Complaint, Answering

         Defendants request the Court dismiss this action with prejudice.




                                                   Respectfully Submitted,


                                                   s/ Elmer Woodard __________
                                                   ELMER WOODARD (VSB 27734)
                                                   5661 US Hwy 29
                                                   Blairs, Va. 24527
                                                   (434) 878-3422
                                                   isuecrooks@comcast.net
                                                   Trial Attorney for Defendants

                                                   S/ James E. Kolenich (PHV)
                                                   KOLENICH LAW OFFICE
                                                   9435 Waterstone Blvd. #140
                                                   Cincinnati OH 45249
                                                   Phone: 513.444.2150
                                                   Fax: 513.297.6065
                                                   e-mail: Jek318@gmail.com
                                                   Trial Attorney for Defendants



                                     CERTIFICATE OF SERVICE

         I hereby certify the above was served via the Court’s ECF system on October 1, 2019
         upon:


                                      81
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 81 of 82 Pageid#: 6915
         All parties of record. No party is entitled to or has requested service by other means
         except as listed below:

         Via email as listed on the docket:
         Elliott Kline
         Dillon Hopper



                                                         s/ James Kolenich
                                                         ___________________
                                                         J. Kolenich (PHV)




                                      82
Case 3:17-cv-00072-NKM-JCH Document 568 Filed 10/01/19 Page 82 of 82 Pageid#: 6916
